Citation Nr: 0915878	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as a brain lesion and currently diagnosed as mytonic 
dystrophy 1 (DM1).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for neurologic problems

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for muscle weakness.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for adjustment 
disorder.

8.  Entitlement to service connection for cardiovascular 
disease and symptoms.

9.  Entitlement to service connection for sleep apnea 
(claimed as a sleep disturbance).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran has unverified active duty for training (ACDUTRA) 
in the Air Force Reserves (USAFR) from September 2000 to 
March 2001; and active duty service from October 2003 to 
April 2004.  She received a medical discharge from the USAFR 
in 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
all of the aforementioned issues.

The Veteran testified before the undersigned at a 
videoconference hearing in March 2009.  A transcript of the 
hearing is of record.  At the hearing, the Veteran discussed 
problems with her gallbladder in service, which ultimately 
necessitated a laparoscopic cholecsytectomy in March 2007.  
From the Veteran's testimony, it appears that she may have 
intended to raise a claim of service connection for status 
residuals of a cholecsytectomy.  This matter is referred to 
the RO for adjudication.

The issues of entitlement to service connection for a 
disability claimed as a brain lesion and currently diagnosed 
as mytonic dystrophy, sleep apnea (claimed as a sleep 
disorder), and IBS are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the March 2009 hearing before the undersigned, and prior 
to the promulgation of a decision in this appeal, the Veteran 
requested withdrawal of her appeal; but only as it pertained 
to the issues of entitlement to service connection for 
neurologic problems, fatigue, muscle weakness, headaches, 
adjustment disorder, and cardiovascular disease and symptoms.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as 
to the issues of entitlement to service connection for 
neurologic problems, fatigue, muscle weakness, headaches, 
adjustment disorder, and cardiovascular disease and symptoms 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  Id.  The Veteran 
has withdrawn her appeal on the issues of entitlement to 
eservice connection for neurologic problems, fatigue, muscle 
weakness, headaches, adjustment disorder, and cardiovascular 
disease and symptoms.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and are dismissed.

The Veteran also indicated that she wanted to withdraw her 
appeal as to mytonic dystrophy (DM1), but wanted to continue 
hear appeal with regard to the brain lesion claim.  These 
issues are intertwined, because at various points the same 
symptoms have been attributed to mytonic dystrophy and brain 
lesions. In essence, they are the same claim.  See Clemons v. 
Shinseki, No. 07-0558 (Feb. 17, 2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).


ORDER

The appeal for service connection for neurologic problems is 
dismissed.  

The appeal for service connection for fatigue is dismissed. 

The appeal for service connection for muscle weakness is 
dismissed.

The appeal for service connection for headaches is dismissed.

The appeal for service connection for adjustment disorder is 
dismissed.

The appeal for service connection for cardiovascular disease 
and symptoms is dismissed.



REMAND

As noted, the Veteran's dates of service have not been 
verified.  The dates of service are relevant to a 
determination of whether claimed disabilities were incurred 
in service or during any presumptive period.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed in further detail below, the Veteran has been 
diagnosed as having current DM1, while MRIs have revealed 
abnormalities in the brain.  The Veteran testified that she 
noted symptoms that have been attributed to DM1 after her 
return from service in Kuwait during Operation Iraqi Freedom.  
An acquaintance wrote in March 2009, that she had noted the 
Veteran's mental deterioration for the past five years. An 
examination is needed to obtain a competent medical opinion 
as to whether the Veteran's disability was incurred in 
service.

A May 2005 private MRI that revealed a few areas of 
hypersensitivity in the posterior parietal lobes bilaterally 
and in the sub cortical regions in the parietal and right 
frontal lobe with accompanying prominence of the cortical 
sulci especially under the posterior parietal regions.  
Additional MRIs performed at VA medical facilities in 
September 2005 also showed the presence of focal lesions in 
the Veteran's brain, also described as "gray matter disease 
in the cerebral cortex."  The VA treatment record reflects 
that the MRI findings were consistent with changes seen in 
patients with MD1.  

The evidentiary record shows that the Veteran was given a 
diagnosis of DM1, a form of muscular dystrophy, in 2005 after 
several rounds of testing.  In two letters dated in June 
2005, Dr. W., a private neurologist, reported that he did not 
find the 'generalized cerebrocortical atrophy and a number of 
areas of T2 bright signal along the cortical gyri and various 
areas of the brain' were not typical for demyelinating 
disease or cerebrovascular disease.  He indicated further 
that the Veteran's mental status deterioration could have 
been related to several possibilities, such as her past 
history of, and ongoing, substance abuse; mental retardation; 
or other central nervous system inflammatory degenerative 
disease process.  He recommended further testing.  In the 
latter letter, Dr. W. stated that he still could not explain 
the abnormal findings on the MRI.  

VA treatment records, including those from the neurology and 
mental health clinics, show that the Veteran had symptoms 
consisting of dysarthic speech, memory loss, and cognitive 
difficulties (i.e. visual-constructional difficulties and 
complex problems solving difficulties) associated with the 
diagnosis of DM1.

A February 2006 VA outpatient treatment record shows the 
Veteran underwent a CPAP titration study for complaints of 
daytime sleepiness.  The record discussed some of the sleep 
study results, but did not specifically note a diagnosis of 
sleep apnea.  A July 2006 VA outpatient treatment record 
included a diagnosis of "hypersomnia, with sleep apnea" in 
the past medical history.  At an August 2006 VA examination, 
the examiner also noted that the Veteran had sleep apnea and 
was currently using a Bi-Pap machine.

At an August 2006 VA examination, it was noted that the 
Veteran was in receipt of Social Security Disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to Social Security Administration 
(SSA) benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should attempt to verify the 
Veteran's periods of active service, 
ACDUTRA and inactive duty training.

2.  The AOJ should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The Veteran should be afforded a VA 
examination to obtain an opinion as to 
the relationship between current mytonic 
dystrophy or a brain lesion, and service.  
The examiner should review the claims 
folder including this remand and note 
such review in the examination report or 
in an addendum.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that current 
mytonic dystrophy or a brain lesion had 
its onset in service or is otherwise 
related to a disease or injury in 
service.  The examiner should also opine 
as to whether any diagnosed condition 
constitutes a disease of the central 
nervous system.  The examiner should 
provide a rationale for these opinions.

The examiner is advised that the Veteran 
is competent to report the history of her 
symptoms and that her history must be 
considered in formulating any opinions.

3.  If any benefit sought on appeal, 
remains denied, a supplemental statement 
of the case should be issued.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


